Citation Nr: 1418065	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-233 69A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUES

1. Entitlement to a compensable evaluation for the service-connected left ear hearing loss disability.

2.  Entitlement to an effective date earlier than December 12, 2006 for the grant of service connection for tinnitus.

3.  Entitlement to an effective date earlier than August 14, 2001 for the grant of service connection for hearing loss, left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2007 rating decision issued by the RO.

The Board notes that the Veteran's claim alleged clear and unmistakable error (CUE) with regard to the effective date assigned for left ear hearing loss in a February 2003 rating decision.  

While the RO adjudicated an earlier effective date claim for left ear hearing loss, it did not specifically address the allegations of CUE.  Thus, this claim is referred to the RO for initial adjudication. 

The Board notes that in his claim the Veteran also attempted to allege CUE in the effective date assigned for service connection for tinnitus.  However, at the time that he filed this claim, he was not yet service connected for tinnitus.  Therefore, that aspect of the claim is invalid.

The Veteran initially requested a hearing in connection with his claims.  However, he subsequently withdrew his request.  Thus, no hearing was held.

The issue of a compensable rating for the service-connected left ear hearing loss disability is being remanded to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1. The Veteran's claim of service connection for tinnitus was denied in a February 2003 rating decision; he was notified of this action and apprised of his appellate rights, but did not perfect a timely appeal or submit additional evidence within one year thereof.

2. To the extent that the Veteran's application to reopen the previously denied claim was received on December 12, 2006, this is the correct effective date for the grant of service connection for tinnitus.  

3. The RO granted service connection for left ear hearing loss effective on May 14, 2001 in a February 2003 rating decision.

4. The Veteran did not file a Notice of Disagreement with the effective date assigned for the grant of service connection for the left ear hearing loss in the February 2003 rating decision.

5. The Veteran's freestanding claim for an earlier effective date is an invalid attempt to overcome the finality of the February 2003 rating decision that assigned an effective date of May 14, 2001 for the grant of service connection for left ear hearing loss.   


CONCLUSIONS OF LAW

1. The RO's rating decision in February 2003 denying service connection for tinnitus and assigning an effective date of May 14, 2001 for the grant of service connection for a left ear hearing loss is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. An effective date earlier than December 12, 2006, the date of the reopened claim, for the grant of service connection for tinnitus is not assignable under the law.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2013).

3. The Veteran's claim for an effective date prior to May 14, 2001 for the grant of service connection for hearing loss, left ear, is not legally sufficient.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for an earlier effective date for tinnitus is a downstream issue from his claim for service connection. The RO granted service connection for tinnitus effective on December 12, 2006.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for the grant of service connection.  

In these circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.

Here, the duty to notify was satisfied by a letter dated in June 2007 that informed the Veteran of how VA could assist him with developing evidence in support of his claims.  

The June 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and how VA assigns ratings and effective dates for service connected disabilities.  A June 2009 SOC addressed the proper effective dates for service connection.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records, private treatment records, VA contract examinations, VA treatment records, and the written contentions of the Veteran and his representative.  There is no indication that additional evidence exists which is relevant to the Veteran's claims.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Effective Date- Tinnitus

The Veteran contends that an effective date earlier than December 12, 2006 should be assigned for the grant of service connection for tinnitus.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  

However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

Although not specifically claimed, a claim for tinnitus was implied in connection with a September 2001 claim of service connection for hearing loss since tinnitus was diagnosed at the VA audiological examination.  This was denied in a February 2003 rating decision.  The Veteran did not timely appeal this decision or submit additional evidence within one year.

The Veteran filed an application to reopen his claim of service connection for tinnitus that was received by VA on December 12, 2006.  Service connection was subsequently granted in a September 2007 rating decision.  There is no correspondence earlier than December 12, 2006 that can be construed as a claim to reopen the claim of service connection for tinnitus.  The claim was not filed within one year of discharge from service.  There is no basis for an effective date earlier than December 12, 2006 for the grant of service connection for tinnitus.   

As such, the claim for an earlier effective date must be denied by operation of law.  


Effective date- left ear hearing loss

The Veteran contends that an effective date earlier than May 14, 2001 should be assigned for the grant of service connection for the left ear hearing loss.  The May 14, 2001 date is when the Veteran filed his claim of service connection for hearing loss.  Service connection for left ear hearing loss was granted in a February 2003 rating decision.  The Veteran did not timely appeal that decision or submit additional evidence within one year thereof.  Hence, the decision became final.

In December 2006, the Veteran filed a claim for an earlier effective date for the grant of service connection for the left ear hearing loss.  The Veteran claimed CUE, but that matter has not been addressed by the RO and must be referred back to the RO for initial review.  

Previous determinations that are final may not be revised on the same factual basis in the absence of clear and unmistakable error.  Absent a motion for reconsideration, only a request for revision premised upon clear and unmistakable error could result in the effective date earlier than that assigned by a final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the case at hand, the Veteran is attempting to advance a claim for an earlier effective date.  However, the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105.  See Rudd, 20 Vet. App. 296.  

To the extent that the Veteran's claim is not based on CUE, he has attempted to raise an impermissible freestanding claim for an earlier effective date.  

Thus, there is no valid claim for the Board to consider on appeal, and the matter must be dismissed. 


ORDER

The claim for an effective date earlier than December 12, 2006 for the grant of service connection for tinnitus is denied by law.

The claim for an effective date earlier than May 14, 2001 for the grant of service connection for left ear hearing loss is dismissed.  


REMAND

The Veteran seeks a compensable rating for the service-connected left ear hearing loss disability .  The Veteran's hearing in his left ear was last evaluated in July 2009, in conjunction with a claim of service connection for a right ear hearing loss. 

However, that evaluation did not contain any speech discrimination testing.  Although the examination report says that the Maryland CNC test was used to test speech discrimination, no speech discrimination score was actually reported.  

Pure tone thresholds suggested that the hearing in the Veteran's left ear may have worsened since the April 2009 VA examination.  As such, the Veteran should be afforded another examination to determine the current severity of the service-connected left ear hearing loss.  

In light of this needed development, any outstanding treatment records should also be obtained.   The most recent treatment records date from September 2009. 

Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and request that he identify any health care providers who have treated him for his service-connected left ear hearing loss disability since September 2009.  Copies of all treatment records should be obtained from any identified health care provider and associated with the record.  If records are identified but cannot be obtained, VA should document the attempts that were made to obtain the records and appropriately notify the Veteran and advise him that he may submit the records himself.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the severity of the service-connected hearing loss of the left ear.  All symptoms and functional effects of the left ear hearing loss should be documented.  Pure tone thresholds and speech discrimination scores using the Maryland CNC word list should be reported.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


